                              Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 1 of 28


                          1   Donald E. J. Kilmer, Jr. [SBN: 179986]
                              Email: don@dklawoffice.com
                          2   Jessica L. Danielski [SBN: 308940]
                              Email: jessica@dklawoffice.com
                          3   LAW OFFICES OF DONALD KILMER, APC
                              14085 Silver Ridge Road
                          4   Caldwell, Idaho 83607
                              Voice: (408) 264-8489
                          5
                              Jason Davis [SBN: 224250]
                          6   Email: jason@calgunlawyers.com
                              THE DAVIS LAW FIRM
                          7   42690 Rio Nedo, Suite F
                              Temecula, California 92590
                          8   Voice: (949) 436-4867
                              Fax: (888) 624-4867
                          9
                              Attorneys for Plaintiffs
                         10   JANE ROE #1, et al.
                         11
                                                    UNITED STATES DISTRICT COURT
                         12                        EASTERN DISTRICT OF CALIFORNIA
                         13
                                                                              Case No.: 1:19-CV-270-DAD-BAM
                         14    Jane Roe #1, Jane Roe #2, John Doe
                               #1, John Doe #2, John Doe #3, John             FIRST AMENDED COMPLAINT
                         15                                                   FOR INJUNCTIVE RELIEF,
                               Doe #4, John Doe #5, John Doe #6,              DECLARATORY RELIEF AND
                         16    Second Amendment Foundation, Inc.,             RECOVERY OF ATTORNEY
                                                                              FEES AND COSTS
                         17
                                                    Plaintiff(s),             SECOND AMENDMENT (Keep and Bear
                         18                                                   Arms);
                                      vs.                                     FIFTH AMENDMENT (Due Process and
                         19                                                   Equal Protection);
                                                                              TENTH AMENDMENT;
                         20    United States of America, United               FOURTEENTH AMENDMENT (Due
                               States Department of Justice, Federal          Process and Equal Protection);
                         21                                                   18 U.S.C. § 925A;
                               Bureau of Investigation, Bureau of             28 U.S.C. § 2412;
                         22    Alcohol, Tobacco, Firearms and                 42 U.S.C. §§ 1983, 1988
                         23    Explosives, William P. Barr (U.S.
                                                                              JURY TRIAL DEMANDED
                               Attorney General), Christopher Wray
                         24    (Director, FBI), Regina Lombardo               NOTICE OF CLAIM OF
                               (Acting Director, BATFE), Xavier               UNCONSTITUTIONALITY OF
                         25                                                   FEDERAL LAW [Fed. R. Civ. P.
                               Becerra (California Attorney General),         5.1]
                         26    and Does 1 to 100.
                                                                              NOTICE OF CLAIM OF
                         27                                                   UNCONSTITUTIONALITY OF
                                                    Defendant(s).             STATE LAW [Fed. R. Civ. P. 5.1]
   Donald Kilmer
   Attorney at Law       28
14085 Silver Ridge Rd.
  Caldwell, ID 83607
  Vc: 408/264-8489
don@dklawoffice.com
                              First Amended Complaint                   -1-        Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 2 of 28


                          1                                   INTRODUCTION1
                          2   1.   This is an action to challenge the policies, practices, customs, and procedures
                          3   of either (or both) the United States Government and the State of California in
                          4   their interpretation and implementation of statutory law and various regulations
                          5   relating to exercising Second Amendment rights by persons; who at one time in
                          6   their life, were subject to some version of a mental health hold, and for whom
                          7   there is no current, constitutionally valid finding that they are a danger to
                          8   themselves or others.
                          9   2.   To the extent that these government entities are correctly interpreting federal
                         10   and/or state law, this suit seeks a judgment from this Court declaring those statutes
                         11   and/or regulations violate the United States Constitution to the extent those laws
                         12   and regulations impose a lifetime ban on exercising a fundamental right, with no
                         13   mechanism for restoration of that right.
                         14                                         PARTIES
                         15   3.   Plaintiff JANE ROE #1 is a natural person and citizen of the United States
                         16   and of the State of California. Her individual facts relevant for this case are:
                         17          a. The exact date of JANE ROE #1's alleged mental health hold is
                         18   unknown, but probably occurred in 1988/1989.
                         19          b. JANE ROE #1 was living with her parents in New Jersey at the time. She
                         20   was 15 or 16 years old. She believes the hospital where she was treated was
                         21   Summit Oaks Hospital in Summit, New Jersey.
                         22          c. Upon inquiry by JANE ROE #1 the hospital in question could provide no
                         23
                         24         1
                                       The Amended Complaint adds a Tenth Amendment Claim after an
                         25   exchange of Initial Disclosures revealed that California law has cleared some
                              plaintiffs to own/possess firearms, but Federal law still classifies them as
                         26
                              prohibited.
                         27           This Amended Complaint also clarifies that the Due Process claims against
                              the federal defendants include a denial of adequate restoration procedures. See:
   Donald Kilmer
   Attorney at Law       28
14085 Silver Ridge Rd.
  Caldwell, ID 83607
                              Mai v. United States, 2020 U.S. App. LEXIS 7562 (Decided Mar. 11, 2020).
  Vc: 408/264-8489
don@dklawoffice.com
                              First Amended Complaint                    -2-      Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 3 of 28


                          1   record of her being a patient there at any time. Nor does the hospital have any
                          2   records of any adjudication, or due process hearing, relating to any commitment or
                          3   mental health pathology.
                          4           d. JANE ROE #1 was a minor at the time of the treatment. She does not
                          5   recall being appointed an attorney or guardian ad litem. She does not recall being
                          6   given notice of a hearing, its consequences, nor being advised of appellate rights.
                          7           e. JANE ROE #1 attempted to purchase a firearm in January of 2015. She
                          8   was denied a purchase based on the California Background Check System for
                          9   firearm purchases which utilizes federal resources and applies federal law in
                         10   addition to state law in determining firearm purchase eligibility.
                         11           f. A February 10, 2015 letter from the California Department of Justice -
                         12   Bureau of Firearms (CA-DOJ-BOF) indicates that JANE ROE #1 has no criminal
                         13   history that would disqualify her from exercising her Second Amendment rights.
                         14           g. A February 14, 2015 letter from the CA-DOJ-BOF indicates that the
                         15   Federal Bureau of Investigations - National Instant Check System (FBI-NICS)
                         16   database is the cause of the denial.
                         17           h. The federal government fails to provide an adequate means of reviewing
                         18   and correcting erroneous denials of firearms purchases, and/or in the alternative
                         19   the federal government fails to provide adequate an court remedy to restore the
                         20   right to keep and bear arms, and/or in the alternative California’s restoration
                         21   procedure fails to meet federal standards to expunge mental health
                         22   disqualifications from the federal NICS system.
                         23           i. JANE ROE #1 was honorably discharged from the United States Army
                         24   on or about January 14, 1998. During her service she was awarded: Army
                         25   Achievement Medal, Joint Meritorious Unit Award, Army Good Conduct Medal,
                         26   National Defense Service Medal, and Army Service Ribbon. She received firearm
                         27   training in the United States Army and used various small arms while on active
   Donald Kilmer
   Attorney at Law       28   duty.
14085 Silver Ridge Rd.
  Caldwell, ID 83607
  Vc: 408/264-8489
don@dklawoffice.com
                              First Amended Complaint                  -3-       Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 4 of 28


                          1          j. JANE ROE #1 desires to exercise her Second Amendments rights to
                          2   acquire, keep and bear firearms, but is being prevented from doing so by the
                          3   actions of the Defendants.
                          4   4.   Plaintiff JANE ROE #2 is a natural person and citizen of the United States
                          5   and of the State of California. Her individual facts relevant for this case are:
                          6          a. On or about July 5, 2008 JANE ROE #2 was admitted to St. Helena
                          7   Hospital in Vallejo, California. She was discharged on or about July 11, 2008.
                          8   The exact nature of her treatment and the statutory authority for her detention are
                          9   disputed.
                         10          b. JANE ROE #2 was a minor at the time of the incident. She does not
                         11   recall there being a hearing. She does not recall being appointed an attorney or
                         12   guardian ad litem at any time during her stay at the hospital. She does not recall
                         13   being given notice of any hearing, the consequences of any hearing or her
                         14   appellate rights relating to any hearing.
                         15          c. In March of 2017, JANE ROE #2 attempted to purchase a firearm. She
                         16   was denied a purchase based on the California Background Check System, which
                         17   utilizes federal resources and applies federal law in addition to state law in
                         18   determining firearm purchase eligibility.
                         19          d. Under California Law her right to acquire, keep and bear firearms under
                         20   the Second Amendment would have been restored by operation of law (5-year
                         21   suspension) if she had been detained under Welfare and Institutions Code (WIC) §
                         22   5150 (unadjudicated hold). See WIC § 8103 et seq.
                         23          e. Upon inquiry with the CA-DOJ-BOF, JANE ROE #2 found out that her
                         24   treatment at St. Helena Hospital in Vallejo, California in 2008 had been classified
                         25   as a detention under WIC § 5250 (adjudicated hold) and that her rights were
                         26   suspended for 10 years by California Law under WIC § 8103 et seq., but somehow
                         27   is now classified as a life-time prohibition under federal law by the Defendants.
   Donald Kilmer
   Attorney at Law       28   See 18 U.S.C. § 922(g)(4).
14085 Silver Ridge Rd.
  Caldwell, ID 83607
  Vc: 408/264-8489
don@dklawoffice.com
                              First Amended Complaint                     -4-     Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 5 of 28


                          1          f. In May of 2018, JANE ROE #2 successfully petitioned a court in
                          2   Mendocino County to restore her right to acquire, keep and bear firearms under
                          3   WIC § 8103 et seq., notwithstanding this successful petition, both the California
                          4   background check system and the FBI-NICS system still classifies JANE ROE #2
                          5   as ineligible to exercise her Second Amendment rights.
                          6          g. By August 1, 2018, the suspension of JANE ROE #2's Second
                          7   Amendment rights would have been set aside by operation of law (lapse of 10
                          8   years) under California's statutory scheme, even if she was properly detained
                          9   under WIC § 5250 in July of 2008. See WIC § 8103 et seq.
                         10          h. Therefore, JANE ROE #2's rights have been restored (if indeed they
                         11   were constitutionally suspended) by BOTH operation of law and an evidentiary
                         12   hearing in a California superior court.
                         13          i. JANE ROE #2 currently works for a local law enforcement agency in a
                         14   non-peace officer position. She has been encouraged to, and very much desires to,
                         15   apply for work as a peace officer and has been offered a position contingent on
                         16   obtaining a firearms clearance. Defendants' wrongful conduct is preventing that
                         17   and may be causing her monetary damages in addition to the various
                         18   Constitutional violations.
                         19          j. Furthermore, JANE ROE #2 still wants to exercise her right to acquire,
                         20   keep and bear firearms for self-defense, in addition to pursuit of employment
                         21   opportunities that require a firearm clearance.
                         22          k. Furthermore, as JANE ROE #2's rights have been restored by state law,
                         23   but she still suffers a disability under federal law, the federal government’s failure
                         24   to provide an adequate means of reviewing and correcting erroneous denials of
                         25   firearms purchases, and/or in the alternative providing a federal remedy to restore
                         26   the right to keep and bear arms, and/or California’s deficient restoration
                         27   procedures violate her constitutional rights.
   Donald Kilmer
   Attorney at Law       28   5.   Plaintiff JOHN DOE #1 is a natural person and citizen of the United States
14085 Silver Ridge Rd.
  Caldwell, ID 83607
  Vc: 408/264-8489
don@dklawoffice.com
                              First Amended Complaint                   -5-       Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 6 of 28


                          1   and of the State of California. His individual facts relevant for this case are:
                          2          a. JOHN DOE #1 was placed on a mental health hold pursuant to WIC §
                          3   5250 (adjudicated hold) in August of 2011.
                          4          b. Under California law, an adjudicated hold under WIC § 5250 suspends
                          5   the right to acquire, keep and bear firearms for a period of 10 years, unless relief is
                          6   sought under WIC § 8103 et seq.
                          7          c. Defendants interpret 18 U.S.C. § 922(g)(4) as imposing a life-time ban
                          8   on exercising Second Amendment rights.
                          9          d. In January of 2013, in Sacramento County Superior Court, a hearing
                         10   under WIC § 8103 was conducted in which JOHN DOE #1 petitioned to have his
                         11   rights to acquire, keep and bear firearms restored. The People of the State of
                         12   California were represented by the District Attorney's Office. The Court granted
                         13   JOHN DOE #1's petition and relieved him of firearm disabilities. [Note: The
                         14   evidentiary burden, burden of proof, and elements of proof are the same whether a
                         15   court is hearing a petition for restoration of rights after an adjudicated (WIC §
                         16   5250) or an unadjudicated (WIC § 5150) hold.] See WIC §§ 8103(f) and 8103(g).
                         17          e. Plaintiff JOHN DOE #1 is being denied the right to acquire, keep and
                         18   bear firearms because he cannot pass the background check. This denial is being
                         19   caused by the wrongful conduct of Defendants.
                         20          f. Furthermore, as JOHN DOE #1's rights have been restored by state law,
                         21   but he still suffers a disability under federal law, the federal government’s failure
                         22   to provide an adequate means of reviewing and correcting erroneous denials of
                         23   firearms purchases, and/or in the alternative providing a federal remedy to restore
                         24   the right to keep and bear arms, and/or California inadequate procedures violate
                         25   his constitutional rights.
                         26          g. Plaintiff JOHN DOE #1 still wants to exercise his right to acquire, keep
                         27   and bear firearms for self-defense and other lawful purposes.
   Donald Kilmer
   Attorney at Law       28   6.   Plaintiff JOHN DOE #2 is a natural person and citizen of the United States
14085 Silver Ridge Rd.
  Caldwell, ID 83607
  Vc: 408/264-8489
don@dklawoffice.com
                              First Amended Complaint                   -6-       Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 7 of 28


                          1   and of the State of California. His individual facts relevant for this case are:
                          2          a. JOHN DOE #2 was admitted to Sharp Mesa Vista Hospital in San
                          3   Diego, California for a mental health evaluation on or about April 10, 2015.
                          4          b. On December 19, 2016, in San Diego County Superior Court, with the
                          5   People of California represented by the District Attorney of San Diego County
                          6   JOHN DOE #2's WIC § 8103 petition was granted and his right to acquire, keep
                          7   and bear firearms was restored.
                          8          c. Plaintiff JOHN DOE #2 is being denied the right to acquire, keep and
                          9   bear firearms because he cannot pass the background check. This denial is being
                         10   caused by the wrongful conduct of Defendants.
                         11          d. Furthermore, as JOHN DOE #2's rights have been restored by state law,
                         12   but he still suffers a disability under federal law, the federal government’s failure
                         13   to provide an adequate means of reviewing and correcting erroneous denials of
                         14   firearms purchases, and/or in the alternative providing a federal remedy to restore
                         15   the right to keep and bear arms, and/or in the alternative California’s inadequate
                         16   restoration procedures violate his constitutional rights.
                         17          e. Plaintiff JOHN DOE #2 still wants to exercise his right to acquire, keep
                         18   and bear firearms for self-defense and other lawful purposes.
                         19   7.   Plaintiff JOHN DOE #3 is a natural person and citizen of the United States
                         20   and of the State of California. His individual facts relevant for this case are:
                         21          a. On or about June 12, 2012, JOHN DOE #3 was placed on a mental health
                         22   hold after a "Certification Review Hearing" that purported to place him on a hold
                         23   pursuant to WIC § 5150. The ambiguity being that hearings are usually only
                         24   required for holds under WIC § 5250.
                         25          b. Regardless of the statutory authority for the hearing, JOHN DOE #3 was
                         26   never offered an attorney, he was never appointed an attorney, he was never
                         27   appointed a conservator, he was never advised of the full consequences of the
   Donald Kilmer
   Attorney at Law       28   hearing (i.e., loss of Second Amendment rights), nor was he advised of his
14085 Silver Ridge Rd.
  Caldwell, ID 83607
  Vc: 408/264-8489
don@dklawoffice.com
                              First Amended Complaint                   -7-       Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 8 of 28


                          1   appellate rights.
                          2          c. If JOHN DOE #3 was subjected to only a WIC § 5150 hold, his rights
                          3   would have been restored by operation of law, after a five-year suspension in late
                          4   June of 2017.
                          5          d. In a July 1, 2017 letter, JOHN DOE #3 was informed by CA-DOJ-BOF
                          6   that he is ineligible to acquire, keep and bear firearms.
                          7          e. In a letter dated July 26, 2017, JOHN DOE #3 received a letter from the
                          8   CA-DOJ-BOF indicating that he has no criminal history that would prevent him
                          9   from acquiring, keeping and bearing firearms.
                         10          f. Furthermore, as JOHN DOE #3's rights have been restored by state law,
                         11   but he still suffers a disability under federal law, the federal government’s failure
                         12   to provide an adequate means of reviewing and correcting erroneous denials of
                         13   firearms purchases, and/or in the alternative providing a federal remedy to restore
                         14   the right to keep and bear arms, and/or California’s inadequate restoration
                         15   procedures violate his constitutional rights.
                         16          g. Plaintiff JOHN DOE #3 still wants to exercise his right to acquire, keep
                         17   and bear firearms for self-defense and other lawful purposes.
                         18   8.   Plaintiff JOHN DOE #4 is a natural person and citizen of the United States
                         19   and of the State of Oregon. His individual facts relevant for this case are:
                         20          a. On January 3, 1996, JOHN DOE #4 was admitted to Cedar Vista
                         21   Hospital in Fresno, California, for a mental health evaluation and discharged on
                         22   January 11, 1996. There is no indication this evaluation involved any hearing or
                         23   adjudication of any kind. Therefore, it is alleged on information and belief that
                         24   this hold was conducted pursuant to WIC § 5150.
                         25          b. On or about October 5, 1996, JOHN DOE #4 was admitted for a second
                         26   time to Cedar Vista Hospital in Fresno, California, for a mental health evaluation
                         27   and was discharged on October 15, 1996. He was then admitted to a voluntary
   Donald Kilmer
   Attorney at Law       28   program and discharged on November 22, 1996. There is prima facie evidence that
14085 Silver Ridge Rd.
  Caldwell, ID 83607
  Vc: 408/264-8489
don@dklawoffice.com
                              First Amended Complaint                   -8-       Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 9 of 28


                          1   this second evaluation may have involved a hearing as JOHN DOE #4 was advised
                          2   of the consequences of the hearing and his right to petition a court later for relief
                          3   from firearm disabilities and/or that his right to possess firearms would only be
                          4   suspended for five (5) years under California and restored by operation of law if
                          5   he did not seek a court hearing. He was not appointed a lawyer, nor a conservator,
                          6   nor was he advised of his appellate rights.
                          7          c. On or about February 13, 2008, JOHN DOE #4 received a letter from
                          8   FBI-NICS indicating that he was disqualified from owning, acquiring or
                          9   possessing firearms based on his adjudicated mental health status.
                         10          d. On or about July 9, 2008, JOHN DOE #4 received a letter from
                         11   CA-DOJ-BOF indicating that he has no criminal history maintained by that
                         12   agency.
                         13          e. On or about June 2, 2010, JOHN DOE #4 received a letter from
                         14   CA-DOJ-BOF indicating that he is ineligible to acquire, own or possess firearms.
                         15          f. On or about July 27, 2010, JOHN DOE #4 Filed a Petition for Relief
                         16   from Firearms Prohibition under WIC § 8103, despite more than ten years having
                         17   lapsed from his hospitalization. (i.e., The disqualification should have expired by
                         18   operation of law.)
                         19          g. On September 24, 2010, in Fresno County, with the People represented
                         20   by the District Attorney, the Superior Court, denied the petition, stating: "[...]
                         21   Motion for Relief of Firearm Prohibition is DENIED. The Court cannot grant the
                         22   requested relief the petition is seeking. Prohibition period lapsed, 10/4/2001." In
                         23   other words, the case was not resolved on the merits because the Judge considered
                         24   the matter mooted by operation of law. (i.e., the passage of time.)
                         25          h. Furthermore, as JOHN DOE #4's rights have been restored by state law,
                         26   but he still suffers a disability under federal law, the federal government’s failure
                         27   to provide an adequate means of reviewing and correcting erroneous denials of
   Donald Kilmer
   Attorney at Law       28   firearms purchases, and/or in the alternative providing a federal remedy to restore
14085 Silver Ridge Rd.
  Caldwell, ID 83607
  Vc: 408/264-8489
don@dklawoffice.com
                              First Amended Complaint                   -9-        Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 10 of 28


                          1    the right to keep and bear arms, and/or California inadequate restoration
                          2    procedures violate his constitutional rights.
                          3           i. JOHN DOE #4 still wants to exercise his right to acquire a firearm for
                          4    self-defense and other lawful purposes. He currently lives in Oregon and still
                          5    cannot pass the background check based on his mental health records that are
                          6    maintained by Defendant CA-DOJ-BOF and/or the FBI-NICS.
                          7    9.   JOHN DOE #5 is a natural person and citizen of the United States and of the
                          8    State of Nevada. His individual facts relevant for this case are:
                          9           a. On or about April 30, 2007, JOHN DOE #5 was admitted to Del Amo
                         10    Hospital in Torrance, California, for a mental health evaluation. He was 15 years
                         11    old at the time. He was discharged on or about May 8, 2007.
                         12           b. No records exist at this time to indicate whether the evaluation of JOHN
                         13    DOE #5 was voluntary or involuntary or conducted under the non-adjudicated
                         14    hold (WIC § 5150) or an adjudicated hold (WIC § 5250).
                         15           c. JOHN DOE #5 does not recall ever having been advised of any hearings,
                         16    the consequences of any hearing, his appellate rights, nor was he appointed an
                         17    attorney or guardian ad litem.
                         18           d. Despite more than 10 years since the termination of any evaluation or
                         19    treatment, JOHN DOE #5 is being denied the right to acquire, keep and bear
                         20    firearms, despite his desire to exercise those rights.
                         21           e. Furthermore, as JOHN DOE #5's rights have been restored by state law,
                         22    but he still suffers a disability under federal law, the federal government’s failure
                         23    to provide an adequate means of reviewing and correcting erroneous denials of
                         24    firearms purchases, and/or in the alternative providing a federal remedy to restore
                         25    the right to keep and bear arms, and/or California’s inadequate restoration
                         26    procedures violate his constitutional rights.
                         27    10. JOHN DOE #6 is a natural person and citizen of the United States and of the
   Donald Kilmer
   Attorney at Law       28    State of California. His individual facts relevant for this case are:
14085 Silver Ridge Rd.
  Caldwell, ID 83607
  Vc: 408/264-8489
don@dklawoffice.com
                               First Amended Complaint                   -10-       Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 11 of 28


                          1           a. On or about February 22, 2016, JOHN DOE #6 was discharged from
                          2    Newport Bay Hospital in Newport, California. The nature of the mental health
                          3    evaluation (whether it was lawfully conducted under WIC § 5150 or § 5250) is in
                          4    dispute. JOHN DOE #6 does not recall being advised of his rights or being
                          5    offered the right to hire an attorney. JOHN DOE #6 is a man of means and could
                          6    have afforded to and would have hired counsel given the opportunity. Nor was
                          7    JOHN DOE #6 advised that he would potentially be subject to a life-time
                          8    prohibition on exercising his Second Amendment rights.
                          9           b. On or about January 15, 2018, JOHN DOE #6 caused a "Notice of
                         10    Hearing Re: Relief from Firearms Prohibition" to be filed in Mendocino Superior
                         11    Court. This was a petition under WIC § 8103 to restore JOHN DOE #6's right to
                         12    acquire, keep and bear firearms. The People of California were represented by the
                         13    District Attorney's office.
                         14           c. The California Department of Justice, Firearms Division, Mental Health
                         15    Unit was given notice of the proceedings and the hearing, that agency did not
                         16    appear at any hearings nor file any pleadings in the matter.
                         17           d. On November 15, 2018, the Superior Court of Mendocino County issued
                         18    an order, based in part on an expert report submitted by JOHN DOE #6 during
                         19    discovery, granting the petition under WIC § 8103, specifically ordering that:
                         20                  -      JOHN DOE #6 was relieved from all disabilities arising out his
                         21                  treatment, whether he was detained under WIC § 5150 or § 5250.
                         22                  -      Notice of this relief be sent to the California Department of
                         23                  Justice, Firearms Bureau - Mental Health Unit.
                         24                  -      That the California Department of Justice notify all other
                         25                  relevant government agencies, the Federal Bureau of Investigations,
                         26                  the National Instant Check System, and the Bureau of Alcohol,
                         27                  Tobacco, Firearms, and Explosives that JOHN DOE #6 is no longer
   Donald Kilmer
   Attorney at Law       28                  prohibited from acquiring, keeping and bearing firearms.
14085 Silver Ridge Rd.
  Caldwell, ID 83607
  Vc: 408/264-8489
don@dklawoffice.com
                               First Amended Complaint                   -11-      Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 12 of 28


                          1           e. On or about December 17, 2018, JOHN DOE #6 was notified by the
                          2    CA-DOJ-BOF that he remains ineligible to possess or purchase firearms.
                          3           f. JOHN DOE #6 still wants to exercise his right to acquire a firearm for
                          4    self-defense. He cannot pass the background check based on his mental health
                          5    records that are maintained by Defendant CA-DOJ-BOF and/or the FBI-NICS.
                          6           g. Furthermore, as JOHN DOE #6's rights have been restored by state law,
                          7    but he still suffers a disability under federal law, the federal government’s failure
                          8    to provide an adequate means of reviewing and correcting erroneous denials of
                          9    firearms purchases, and/or in the alternative providing a federal remedy to restore
                         10    the right to keep and bear arms, and/or California’s inadequate restoration
                         11    procedures violate his constitutional rights.
                         12    11. Plaintiff SECOND AMENDMENT FOUNDATION, INC., (SAF) is a
                         13    non-profit membership organization incorporated under the laws of Washington
                         14    with its principal place of business in Bellevue, Washington. SAF has over
                         15    650,000 members and supporters nationwide, including California. The purposes
                         16    of SAF include education, research, publishing and legal action focusing on the
                         17    Constitutional right to privately owned and possess firearms, and the
                         18    consequences of gun control. SAF brings this action on behalf of itself and its
                         19    members. SAF brings lawsuits like this because the fees and costs of prosecuting
                         20    such actions often exceeds the personal resources of individual gun owners and
                         21    value of their gun collections.
                         22    12. Defendant United States of America is a proper defendant in this action
                         23    pursuant to 5 U.S.C. § 702 and 18 U.S.C. § 925A.
                         24    13. Defendant U.S. Department of Justice is the principal agency charged with
                         25    enforcing the unconstitutionally broad prohibition under 18 U.S.C. § 922(g)(4),
                         26    thus preventing Plaintiffs from obtaining firearms based on alleged or actual
                         27    mental health commitments.
   Donald Kilmer
   Attorney at Law       28    14. Defendant Federal Bureau of Investigation is charged with implementing and
14085 Silver Ridge Rd.
  Caldwell, ID 83607
  Vc: 408/264-8489
don@dklawoffice.com
                               First Amended Complaint                  -12-       Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 13 of 28


                          1    interpreting statutory law and regulations related to the National Instant Check
                          2    System (NICS).
                          3    15. Defendant Bureau of Alcohol, Tobacco, Firearms and Explosive, (BATFE) is
                          4    the arm of the Department of Justice responsible for prevention of federal offenses
                          5    involving the use, manufacture, and possession of firearms, including the
                          6    unconstitutionally broad ban challenged in this case. Defendant ATF also
                          7    regulates, via licensing, the sale, possession, and transportation of firearms and
                          8    ammunition in interstate commerce. ATF is currently enforcing the laws, customs,
                          9    practices and policies complained of in this action.
                         10    16.   WILLIAM P. BARR is the United States Attorney General and is charged
                         11    with interpretation and enforcement of federal firearms laws, including the Federal
                         12    Bureau of Investigation, the National Instant Check System, and has supervisory
                         13    control over the Bureau of Alcohol, Tobacco, Firearms and Explosives.
                         14    17. Defendant CHISTOPHER A. WRAY is the Director of the Federal Bureau of
                         15    Investigations and is charged with interpretation and enforcement of federal
                         16    firearm laws, including the National Instant Check System.
                         17    18.   Defendant REGINA LOMBARDO is the Acting Director, Head of the
                         18    Bureau of Alcohol, Tobacco, Firearms and Explosives and is charged with
                         19    enforcing federal firearms laws and regulations at issue in this matter.
                         20    19. Defendant XAVIER BECERRA is the Attorney General of the State of
                         21    California and is charged with the interpretation and enforcement of California
                         22    (and Federal) firearms laws and has supervisory control over the California
                         23    Department of Justice and its subordinate agencies and bureaus, including but not
                         24    limited to the Bureau of Firearms.
                         25    20.   At this time, Plaintiffs are ignorant of the names any additional individuals
                         26    or government agencies giving rise to Plaintiffs' claims. Plaintiffs therefore name
                         27    these individuals as DOE Defendants and reserves the right to amend this
   Donald Kilmer
   Attorney at Law       28    complaint when their true names are ascertained. Furthermore, if/when additional
14085 Silver Ridge Rd.
  Caldwell, ID 83607
  Vc: 408/264-8489
don@dklawoffice.com
                               First Amended Complaint                  -13-      Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 14 of 28


                          1    persons and entities are discovered to have assisted and/or lent support to the
                          2    wrongful conduct of the Defendants named herein, Plaintiff reserves the right to
                          3    amend this complaint to add those persons and/or entities as Defendants.
                          4                              JURISDICTION AND VENUE
                          5    21. This Court has subject matter jurisdiction pursuant to 18 U.S.C. § 925A, 28
                          6    U.S.C. §§ 1331, 1343, 2201, 2202 and 42 U.S.C. §§ 1983, 1988.
                          7    22. This Court has supplemental jurisdiction over any state law causes of action
                          8    that may arise under 28 U.S.C. § 1367.
                          9    23. Venue for this action is proper under 28 U.S.C. §§ 1391 and/or the Civil
                         10    Local Rules for bringing an action in this district.
                         11                                     RELATED CASE
                         12    24. This case involves similar questions of fact and law to Silvester v. Harris, 41
                         13    F. Supp. 3d 927 (E.D. Cal., 2014), and Silvester v. Harris, 843 F.3d 816 (9th Cir.
                         14    2016). E.g., Standards of review for Second Amendment rights and appropriate
                         15    constitutional tests for adjudicating Second Amendment claims. Additionally, that
                         16    case required the presiding trial judge to review evidence on the unique aspects of
                         17    California's comprehensive background check system. Assignment of this matter
                         18    to the same Judge would prevent duplication of labor and conservation of judicial
                         19    resources.
                         20                              CONDITIONS PRECEDENT
                         21    25. All conditions precedent have been performed, and/or have occurred, and/or
                         22    have been excused, and/or would be futile. FURTHERMORE, During March and
                         23    May of 2018, Plaintiffs caused multiple letters, emails, and releases (permitting
                         24    the Defendants to communicate directly with Plaintiffs' counsel) to the Defendants
                         25    trying to resolve the violations set forth herein. Therefore, Defendants (or their
                         26    agents) are readily familiar with the facts and circumstances (and identity) of
                         27    JANE ROE #1 and #2, and JOHN DOES #1 through #5 and they were advised that
   Donald Kilmer
   Attorney at Law       28    JOHN DOE #6 would be added if litigation ensued.
14085 Silver Ridge Rd.
  Caldwell, ID 83607
  Vc: 408/264-8489
don@dklawoffice.com
                               First Amended Complaint                  -14-          Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 15 of 28


                          1                                 BACKGROUND FACTS
                          2    26. The National Instant Criminal Background Check System (NICS) is used by
                          3    Federal Firearms Licensees, importers, and manufacturers (collectively, "dealers")
                          4    to determine whether a prospective purchaser is legally authorized to purchase
                          5    (and possess) firearms, which are necessary for exercising Second Amendment
                          6    rights. The process begins when the person provides a dealer with photo
                          7    identification and a completed Bureau of Alcohol, Tobacco, Firearms and
                          8    Explosives (ATF) Form 4473. The form asks questions corresponding to the
                          9    categories of persons prohibited by federal law from possessing firearms.
                         10    Providing false information is a federal crime.
                         11    27. The FBI is responsible for maintaining data integrity during all NICS
                         12    operations that are managed and carried out by the FBI. This responsibility
                         13    includes:
                         14           a. Ensuring the accurate adding, canceling, or modifying of NICS Index
                         15    records supplied by Federal agencies;
                         16           b. Automatically rejecting any attempted entry of records into the NICS
                         17    Index that contains detectable invalid data elements;
                         18           c. Automatic purging of records in the NICS Index after they are on file for
                         19    a prescribed period of time; and
                         20           d. Quality control checks in the form of periodic internal audits by FBI
                         21    personnel to verify that the information provided to the NICS Index remains valid
                         22    and correct.
                         23    28. During a firearm purchase, if a prospective purchaser answers "yes" to any
                         24    questions (including questions regarding mental health evaluations), the sale must
                         25    be denied. Otherwise, the dealer generally must request a NICS check from the
                         26    Federal Bureau of Investigation (FBI) or their state point of contact. The transfer
                         27    can occur only if the check does not identify prohibitive criteria, or if it takes more
   Donald Kilmer
   Attorney at Law       28    than 3 business days. If 3 business days pass without a determination that the
14085 Silver Ridge Rd.
  Caldwell, ID 83607
  Vc: 408/264-8489
don@dklawoffice.com
                               First Amended Complaint                  -15-       Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 16 of 28


                          1    transaction can be approved or must be denied, the dealer can either complete the
                          2    sale (unless prohibited by local law) or wait for the check to be performed.
                          3    29. The NICS served 49,547 Federally Licensed Firearms Dealers (FFLs)
                          4    conducting business in 36 states, 5 U.S. territories, and the District of Columbia as
                          5    late as 2015. The FFLs contacted the NICS Section either via telephone or the
                          6    NICS E-Check via the Internet to initiate the required background checks. In
                          7    2015, 68 percent of all transactions were initiated via the NICS E-Check. For 7 of
                          8    the 36 states, the NICS Section processes all long gun transactions, while the
                          9    states conduct their own background checks on handguns and handgun permits. In
                         10    addition, 13 states participate with the NICS in a Full Point of Contact (Full-POC)
                         11    capacity by performing all background checks for their states' FFLs.
                         12    30.   California is one of those Full-POC States charged with overall
                         13    responsibility for the administration and usage of the FBI-NICS within a state.
                         14    This designation as a Full-POC, means California must ensure that a certain
                         15    minimum service baseline is provided. Those requirements include:
                         16           a. The POCs must access the NICS as part of their background check
                         17    process. The POCs are not required, but are encouraged, to search available state
                         18    data sources as part of the background checks they perform.
                         19           b. The POCs shall ensure that all FFLs within their state are provided
                         20    access to the NICS through a designated state POC or network of state or local
                         21    agencies. It is recommended that a single state POC be established.
                         22           c. The POCs, with the assistance of the ATF and the FBI, shall notify the
                         23    FFLs in its state regarding the procedures for contacting the POC and all other
                         24    procedures related to firearm background checks.
                         25           d. The POCs will have automated access to the NICS via the NCIC
                         26    telecommunications network.
                         27           e. The POCs will offer telephone access to the FFLs, at a minimum,
   Donald Kilmer
   Attorney at Law       28    between 10 am and 9 pm, Monday through Saturday, and during normal retail
14085 Silver Ridge Rd.
  Caldwell, ID 83607
  Vc: 408/264-8489
don@dklawoffice.com
                               First Amended Complaint                 -16-       Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 17 of 28


                          1    business hours within their state on Sundays.
                          2           f. The POCs shall have procedures in place that provide assurance that
                          3    NICS background checks are initiated only by authorized personnel and only for
                          4    purposes authorized under the Brady Act.
                          5           g. The POCs shall provide supporting processes and personnel to review
                          6    record data, make disqualification decisions, respond to the FFLs, and manage an
                          7    appeal process.
                          8           h. The POCs shall not deny the purchase of a firearm based on an arrest
                          9    without a disposition. If such a practice is occurring, a state law must be in place
                         10    authorizing the practice.
                         11           i. The POCs shall deny firearm sales based on criteria equal to or more
                         12    stringent than imposed by the GCA of 1968 (18 U.S.C.§922), as amended.
                         13           j. The POCs shall ensure that they adhere to all applicable federal laws
                         14    regarding the NICS.
                         15           k. The POCs shall adhere to federal guidelines which dictate the purging of
                         16    proceed transaction data according to the current retention period. If this time limit
                         17    is exceeded, there must be an independent state law regarding firearm transactions
                         18    authorizing this practice.
                         19           l. The POCs shall ensure that a state-generated State Transaction Number
                         20    (STN) for a NICS inquiry can be cross-referenced with unique identifying
                         21    numbers generated by the NICS.
                         22           m. The POCs shall ensure that all appropriate inquiries are made and
                         23    transmitted through the United States Department of Immigration and Customs
                         24    Enforcement (ICE) on all non-U.S. Citizen transactions.
                         25           n. If utilized within their state, the POCs shall ensure that all Identification
                         26    for Firearm Sales (IFFS) flags are being properly set for Interstate Identification
                         27    Index (III) records.
   Donald Kilmer
   Attorney at Law       28           o. The POCs shall not deny a transaction based solely upon the existence of
14085 Silver Ridge Rd.
  Caldwell, ID 83607
  Vc: 408/264-8489
don@dklawoffice.com
                               First Amended Complaint                   -17-       Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 18 of 28


                          1    a protective order without consideration being given to the Brady indicator.
                          2           p. The POCs in decentralized states shall ensure that information from the
                          3    ATF and the FBI is disseminated to all agencies performing NICS background
                          4    checks. The POCs should provide guidance and training regarding this
                          5    information in order to ensure consistency throughout the state.
                          6           q. The POCs must ensure the transmittal of final transaction status to the
                          7    NICS in accordance with federal rule 28 C.F.R. 25.
                          8    31. In addition to its status as a Full-POC State for federal background checks to
                          9    ensure compliance with federal laws at the point-of-sale for firearms, California
                         10    maintains its own sophisticated, though parallel, system for ensuring compliance
                         11    with California's notoriously more strict firearm laws. See generally, Silvester v.
                         12    Harris, 41 F. Supp. 3d 927 (E.D. Cal., 2014), and Silvester v. Harris, 843 F.3d 816
                         13    (9th Cir. 2016). [E.g., Although un-adjudicated mental health holds (WIC § 5150)
                         14    have no federal consequences, firearm dealers in California must deny the sale of a
                         15    firearms if the gun purchaser has been subjected to such a hold under California
                         16    law and that gun-buyer has not applied for relief under WIC § 8103 et seq., or
                         17    waited the statutory five years.]
                         18    32. The "NICS Improvement Amendments Act of 2007" (110 P.L. 180, 121 Stat.
                         19    2559) (hereafter "the Act") contains amendments to federal law setting forth
                         20    updated standards for adjudicated commitments related to mental health
                         21    determinations. Furthermore, the Act requires a process for relief from disabilities
                         22    attributable to mental health determinations. The Act also provides funding for
                         23    participating states to modernize and update their systems for the reporting of
                         24    disqualifying characteristics that come to the attention of those participating states.
                         25    33. California does not currently participate in the funding program set up
                         26    through the Act, however California has its own modern, comprehensive,
                         27    background check system that is equal to or superior to the minimum
   Donald Kilmer
   Attorney at Law       28    qualifications set forth in the Act. Furthermore, California statutory law already
14085 Silver Ridge Rd.
  Caldwell, ID 83607
  Vc: 408/264-8489
don@dklawoffice.com
                               First Amended Complaint                  -18-       Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 19 of 28


                          1    has two processes (hearings and passage of time) for restoration of Second
                          2    Amendment rights after a mental health disqualification. Those processes meet or
                          3    exceed the requirements set forth in the Act. (i.e., Plaintiffs should not be denied
                          4    the exercise of fundamental rights based on the intricacies of federal revenue
                          5    sharing, when the underlying public safety interests are adequately addressed by
                          6    existing, overlapping federal and state law.)
                          7    34. Finally, the lack of a process for relief from disabilities based on mental
                          8    health determinations, that are sometimes decades old, was found to violate the
                          9    Constitutional rights of a prospective gun-buyer in Tyler v. Hillsdale County
                         10    Sheriff's Department, 837 F.3d 678 (6th Cir. 2016).
                         11                                CASE SPECIFIC FACTS
                         12    35. Plaintiff JANE ROE #1 is the only Plaintiff who has not had contact with a
                         13    mental health provider located in California, even though California apparently
                         14    transmitted disqualifying criteria to FBI-NICS when she attempted to purchase a
                         15    firearm. Therefore, it is assumed that California's Full-POC background check,
                         16    which is denying her the right to purchase a firearm here in California, is based
                         17    solely on New Jersey's report of a mental health hold to FBI-NICS. JANE ROE
                         18    #1 should not be required to hire a lawyer in New Jersey to restore her right to buy
                         19    a firearm in that state, which would apparently be a futile act anyway, because
                         20    JANE ROE #1 has no intention of returning to New Jersey or living there.
                         21    Furthermore, she is prohibited by federal law from being a resident of this state
                         22    and seeking to buy a firearm in another state. 18 U.S.C. § 922(a)(3) and (b)(3).
                         23    The restoration of JANE ROE #1's rights can be obtained in one of three ways:
                         24           a. This Court can find that the original alleged commitment, failed to
                         25    provide adequate due process safe guards for a "hearing" that deprives an
                         26    otherwise law-abiding citizen of a fundamental right for the rest of her life. The
                         27    Court can set-aside the alleged commitment and order these Defendants to purge
   Donald Kilmer
   Attorney at Law       28    their records of this disability against Plaintiff JANE ROE #1.
14085 Silver Ridge Rd.
  Caldwell, ID 83607
  Vc: 408/264-8489
don@dklawoffice.com
                               First Amended Complaint                  -19-       Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 20 of 28


                          1           b. This Court can find that the federal government should be estopped from
                          2    asserting a firearm disability against Plaintiff JANE ROE #1, because that same
                          3    government relied on her as an adult to bear arms in defense of this nation, after
                          4    the alleged commitment, which occurred when she was a minor.
                          5           c. This Court can find that Plaintiff JANE ROE #1, is subject to California
                          6    statutory law, and as the alleged commitment took place more than 10 years ago,
                          7    and her rights are restored by the passage of time, by operation of law. See WIC §
                          8    8100 et seq.
                          9    36. Every other Plaintiff (excepting JANE ROE #1) in this matter has had contact
                         10    with a mental health provider in California and therefore have mental health
                         11    records maintained by the CA-DOJ-BOF.
                         12    37. Plaintiffs JANE ROE #2, JOHN DOE #3, JOHN DOE #5, and JOHN DOE
                         13    #6 suffered due process violations from woefully inadequate, constitutionally
                         14    defective alleged mental health adjudications. They were not advised of the
                         15    consequence of the hearing, they were not given an opportunity to have counsel,
                         16    they were not advised of their appellate rights.
                         17    38. Furthermore, JANE ROE #2 and JOHN DOE #5 were both minors at the time
                         18    of the alleged adjudications and neither were appointed a guardian ad litem nor
                         19    were they appointed counsel.
                         20    39. Plaintiffs JANE ROE #2, JOHN DOE #1, JOHN DOE #2, and JOHN DOE
                         21    #6, have all had hearings under California's WIC § 8103 to restore their rights and
                         22    the Superior Court Judges granted their petitions and restored their rights after full
                         23    adversarial hearings.
                         24    40. Plaintiff JOHN DOE #4 also participated in a hearing under California's WIC
                         25    § 8103, but the Superior Court Judge's sole reason for denying relief was that the
                         26    issue was moot based on the passage of time and operation of law. (i.e., There was
                         27    no hearing on the merits.)
   Donald Kilmer
   Attorney at Law       28    41.   Plaintiffs JANE ROE #1, JANE ROE #2, JOHN DOE #3 (if disqualification
14085 Silver Ridge Rd.
  Caldwell, ID 83607
  Vc: 408/264-8489
don@dklawoffice.com
                               First Amended Complaint                  -20-       Jane Roe #1, et al., v. United States, et al.
                           Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 21 of 28


                       1    is based on WIC § 5150 and not § 5250), JOHN DOE #4, and JOHN DOE #5 all
                       2    qualify for restoration of their rights (assuming they were legitimately suspended)
                       3    by the passage of time through operation of law. See WIC § 8100 et seq.
                       4    42. All Plaintiffs have been denied a fundamental right because the Federal
                       5    Government refused to recognize state law restoration procedures and/or refuses
                       6    to establish a constitutionally adequate review/restoration procedure under federal
                       7    law. This failure to provide a judicial process may also violate the Federal
                       8    Administrative Procedures Act. See: 5 U.S.C. §§ 701 et seq.
                       9    43. A table showing why Plaintiffs should not be classified among the
                      10    mental-health prohibited class for exercising Second Amendment rights:
                      11
                      12                                      Roe Roe Doe Doe Doe Doe Doe Doe
                      13                                      #1  #2  #1  #2  #3  #4  #5  #6
                              Estoppel                         x
                      14
                              Due Process Violation2           x      x                      x        x        x       x
                      15
                              Equal Protection Violation       x      x     x       x        x        x        x       x
                      16      Minor When Held                  x      x                                        x
                      17      Lapse of Time                   x?      x                     x?        x        x
                      18      Won Hearing to Restore                  x     x       x                x?                x
                      19      Due Process Violation3           x      x     x       x        x        x        x       x

                      20
                            44. There are several theories for WHY constitutional violations are keeping
                      21
                            Plaintiffs from exercising a fundamental right, with the most benign explanation
                      22
                            being bureaucratic inertia, and the most sinister being a hostility to Second
                      23
                            Amendment rights by government actors and policy makers.
                      24
                      25          2
                                 Initial hearing lacked constitutionally adequate indicia of fundamental
                      26 fairness.
                                  3
                      27           The federal government’s failure to provide a review/restoration procedure
                          of the right to keep and bear arms after a mental health suspension and/or
   Donald Kilmer
   Attorney at Law     28
14085 Silver Ridge Rd.
  Caldwell, ID 83607
                          California’s inadequate restoration procedures.
  Vc: 408/264-8489
don@dklawoffice.com
                            First Amended Complaint                 -21-        Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 22 of 28


                          1           a. Every Plaintiff is eligible to buy guns under California law based on any
                          2    number of theories.
                          3           b. California may be interpreting 18 U.S.C. § 922(g)(4) as a lifetime ban,
                          4    and therefore denying the Plaintiffs the right to purchase a gun because California
                          5    is a Full-POC state charged with interpreting federal and state law. If that is the
                          6    case, then California's interpretation of federal law must be corrected and brought
                          7    into line with the modification set forth under the "NICS Improvement
                          8    Amendments Act of 2007."
                          9           c. If FBI-NICS is showing incorrect (or defective) records from New Jersey
                         10    (for JANE ROE #1) and California (for the remaining Plaintiffs), and thus issuing
                         11    a disqualification from their database, then CA-DOJ-BOF and FBI-NICS are
                         12    jointly and severally at fault for maintaining erroneous records and/or for not
                         13    updating their records with new and correct information.
                         14           d. If this Court finds that California is exempt from the “NICS
                         15    Improvement Act of 2007" and residents of this state are ineligible for the
                         16    restoration of rights procedures set forth in that law, then Plaintiffs are being
                         17    denied Equal Protection of the law under either (or both) the Fifth Amendment
                         18    and Fourteenth Amendments to the United States Constitution.
                         19           e. Finally, if this Court ultimately finds that the relevant agencies are
                         20    correctly interpreting 18 U.S.C. § 922(g)(4) as a lifetime ban, with no provision
                         21    for restoration of rights for these plaintiffs, then this Court will have to subject that
                         22    federal statute to constitutional analysis as a violation of the Second Amendment
                         23    to the United States Constitution. See, Tyler v. Hillsdale County Sheriff's
                         24    Department, 837 F.3d 678 (6th Cir. 2016).
                         25    ////
                         26    ////
                         27    ////
   Donald Kilmer
   Attorney at Law       28    ////
14085 Silver Ridge Rd.
  Caldwell, ID 83607
  Vc: 408/264-8489
don@dklawoffice.com
                               First Amended Complaint                   -22-       Jane Roe #1, et al., v. United States, et al.
                           Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 23 of 28


                       1                               FIRST CAUSE OF ACTION
                       2                [Violation of Second Amendment – As Applied Challenge]4
                       3    45. Paragraphs 1 through 44 are incorporated by reference.
                       4    46. The Second Amendment provides that the People's "right to keep and bear
                       5    arms, shall not be infringed."
                       6    47.   Defendants, either jointly or severally, have misapplied state and/or federal
                       7    law in a way that denies Plaintiffs the ability to lawfully acquire the means of
                       8    exercising their Second Amendment rights, after a mandated background check,
                       9    through the purchase of a firearm at a licensed firearms dealer in the community
                      10    where they reside.
                      11
                      12                              SECOND CAUSE OF ACTION
                      13                   [Violation of Second Amendment – Facial Challenge]5
                      14    48. Paragraphs 1 through 47 are incorporated by reference.
                      15    49. The Second Amendment provides that the People's "right to keep and bear
                      16    arms, shall not be infringed."
                      17    50. If 18 U.S.C. § 922(g)(4) imposes a lifetime ban, with no means for
                      18    restoration, on the right to acquire, keep and bear arms, for any person who has
                      19    been placed on an adjudicated hold for a mental health observation, it is an
                      20    unconstitutional violation of the Second Amendment and must give way to the
                      21    higher law of the U.S. Constitution.
                      22
                      23          4
                                   Plaintiffs are aware of the recent Ninth Circuit decision in Mai v. United
                       24 States, 2020 U.S. App. LEXIS 7562 (Decided March 11, 2020). But plaintiffs
                          also believe that this case can be distinguished on its facts and therefore wish to
                       25 preserve this claim.
                       26        5
                                   Plaintiffs are aware of the recent Ninth Circuit decision in Mai v. United
                       27 States, 2020 U.S. App. LEXIS 7562 (Decided March 11, 2020). But plaintiffs
                          also believe that this case can be distinguished on its facts and therefore wish to
   Donald Kilmer
   Attorney at Law     28
14085 Silver Ridge Rd.
  Caldwell, ID 83607
                          preserve this claim.
  Vc: 408/264-8489
don@dklawoffice.com
                            First Amended Complaint                  -23-      Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 24 of 28


                          1                                THIRD CAUSE OF ACTION
                          2          [Violation of Fifth Amendment – Due Process of Law and Equal Protection]
                          3                                 [Against Federal Defendants]
                          4    51.     Paragraphs 1 through 50 are incorporated by reference.
                          5    52.     The Fifth Amendment to the United States Constitution provides that no
                          6    person shall be deprived of "life, liberty or property" without due process of law.
                          7    This amendment also extends "equal protection" guarantees to all persons in the
                          8    United States, thus ensuring that federal law is uniformly applied without regard to
                          9    state citizenship.
                         10    53.     To the extent that any of the individual Plaintiffs are subject to 18 U.S.C. §
                         11    922(g)(4), their "commitment hearings" were constitutionally deficient as they
                         12    lacked fundamental indicia of fairness, such as: Adequate Notice, Right to
                         13    Counsel, Right to Guardian ad Litem or Conservator, Effective Appellate Notice
                         14    and Remedies, thus violating due process of law.
                         15    54.     To the extent that any of the individual Plaintiffs are subject to 18 U.S.C. §
                         16    922(g)(4), any remedies for restoration of fundamental rights under federal law
                         17    must be uniform throughout the United States, and/or all states must meet
                         18    minimum standards for restoration of rights after mental health holds, without
                         19    regard to any particular state's participation in federal programs or receipt of
                         20    federal monies. To the extent that federal law does not require such uniform
                         21    standards, Plaintiffs are being denied equal protection of the law.
                         22    55.      To the extent that any of the individual Plaintiffs have had their rights
                         23    restored under state law, yet remain prohibited under federal; and to the extent that
                         24    the federal government refuses to provide a constitutionally adequate
                         25    review/restoration procedure of the “right to keep and bear arms” after a mental
                         26    health hold, 18 U.S.C. § 922(g)(4) violates due process of law and/or the
                         27    Administrative Procedure Act. 5 U.S.C. § 701 et seq.
   Donald Kilmer
   Attorney at Law       28    ////
14085 Silver Ridge Rd.
  Caldwell, ID 83607
  Vc: 408/264-8489
don@dklawoffice.com
                               First Amended Complaint                    -24-       Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 25 of 28


                          1                              FOURTH CAUSE OF ACTION
                          2    [Violation of Fourteenth Amendment – Due Process of Law and Equal Protection]
                          3                                [Against State Defendants]
                          4    56.   Paragraphs 1 through 55 are incorporated by reference.
                          5    57.   The Fourteenth Amendment to the United States Constitution provides that
                          6    no person shall be deprived of "life, liberty or property" without due process of
                          7    law. The Fourteenth Amendment also mandates "equal protection the law" for all
                          8    persons by state actors implementing state policies.
                          9    58.   To the extent that any of the individual Plaintiffs are subject to 18 U.S.C. §
                         10    922(g)(4), their "commitment hearings" were constitutionally deficient as they
                         11    lacked fundamental indicia of fairness, such as: Adequate Notice, Right to
                         12    Counsel, Right to Guardian ad Litem or Conservator, Effective Appellate Notice
                         13    and Remedies, thus violating due process of law.
                         14    59. To the extent that any of the individual Plaintiffs are subject to 18 U.S.C. §
                         15    922(g)(4), as interpreted by California and their agencies, the remedy for
                         16    restoration of fundamental rights under federal law must be uniform throughout
                         17    California without regard to California's participation in federal programs or
                         18    receipt of federal monies. To the extent that state law does not require such
                         19    uniform standards, Plaintiffs are being denied equal protection of the law.
                         20    Furthermore, to the extent the California’s restoration procedures are inadequate
                         21    under any valid federal standard, Plaintiffs are being denied due process of law.
                         22                               FIFTH CAUSE OF ACTION
                         23                         [Statutory Remedy Under 18 U.S.C. § 925A]
                         24                                 [Against All Defendants]
                         25    60.   Paragraphs 1 through 59 are incorporated by reference.
                         26    61.   The Constitutional violations of Plaintiffs' rights arise from misapplication of
                         27    the federal and/or state background check system, or erroneous data contained in
   Donald Kilmer
   Attorney at Law       28    that system, thus Plaintiffs are afforded the right to bring an action against any
14085 Silver Ridge Rd.
  Caldwell, ID 83607
  Vc: 408/264-8489
don@dklawoffice.com
                               First Amended Complaint                  -25-       Jane Roe #1, et al., v. United States, et al.
                           Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 26 of 28


                       1    state or political subdivision, or against the United States to correct the erroneous
                       2    denial of a firearm purchase. 18 U.S.C. § 925A (Remedy for erroneous denial of
                       3    firearm).
                       4    62.    Plaintiffs are being denied a firearm purchase by either or both sets of
                       5    Defendants and are entitled to relief under 18 U.S.C. § 925A.
                       6                               SIXTH CAUSE OF ACTION
                       7                                     [Tenth Amendment]
                       8                                  [Against All Defendants]
                       9    63.    Paragraphs 1 through 62 are incorporated by reference.
                      10    64.    The Tenth Amendment provides: “The powers not delegated to the United
                      11    States by the Constitution, nor prohibited by it to the states, are reserved to the
                      12    states respectively, or to the people.”
                      13    65.    All Plaintiffs were disqualified through state court processes6 from
                      14    exercising a fundamental right. The United States Government relied on those
                      15    state court proceedings to make a determination that Plaintiffs were (are)
                      16    disqualified from exercising Second Amendment rights. As the Plaintiffs herein
                      17    have satisfied California’s restoration of rights procedures, either through lapse of
                      18    time or favorable court ruling, and as the United States Government has no federal
                      19    parallel process for restoration of rights after a mental health disqualification,
                      20    either or both Defendants are violating the Plaintiffs’ Second Amendment rights
                      21    by refusing to grant full faith and credit to California Law on restoration by
                      22    operation of law and lapse of time, and California State Court determinations of
                      23    Plaintiffs’ restoration of rights after a hearing on their mental health status.
                      24    ////
                      25    ////
                      26
                                   6
                      27          In making this claim, none of the Plaintiffs are conceding that those
                          processes were constitutionally valid. Some of the Plaintiffs have live claims that
   Donald Kilmer
   Attorney at Law     28
14085 Silver Ridge Rd.
  Caldwell, ID 83607
                          in allege those processes were constitutionally infirm.
  Vc: 408/264-8489
don@dklawoffice.com
                            First Amended Complaint                   -26-       Jane Roe #1, et al., v. United States, et al.
                           Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 27 of 28


                       1                                  PRAYER FOR RELIEF
                       2           WHEREFORE, Plaintiffs respectfully request that this Honorable Court
                       3    enter judgment in their favor and against Defendants as follows:
                       4           A.     Declare7 that 18 U.S.C. § 922(g)(4), its derivative regulations, and all
                       5    related laws, policies, and procedures violate Plaintiffs' right to keep and bear
                       6    arms as secured by the Second Amendment to the United States Constitution.
                       7           B.     Declare8 that 18 U.S.C. § 922(g)(4), its derivative regulations, and all
                       8    related laws, policies, and procedures violate Plaintiffs' rights to equal protection
                       9    and due process under the Due Process Clause of the Fifth and/or Fourteenth
                      10    Amendment to the United States Constitution.
                      11           C.     Declare that either or both Defendants are in violation of the Tenth
                      12    Amendment to the United States Constitution by refusing to recognize California’s
                      13    statutory and court-driven procedures for restoration of rights after a mental health
                      14    disqualification.
                      15           D.   Permanently enjoin the Defendants, their officers, agents, servants,
                      16    employees, and all persons in active concert or in participation with each other
                      17    from enforcing against Plaintiffs 18 U.S.C. § 922(g)(4) and all its derivative
                      18    regulations, and all related laws, policies, and procedures that would impede or
                      19    criminalize Plaintiffs' exercise of their right to keep and bear arms.
                      20           E.   Award damages to any Plaintiffs who have incurred compensable
                      21    losses caused by Defendants' wrongful conduct, in an amount according to proof.
                      22           F.   Award Plaintiffs their costs and attorney's fees and expenses to the
                      23    extent permitted under all relevant statutes, including but not limited to 18 U.S.C.
                      24
                      25          7
                                   This necessarily includes relief from this Court authorizing Plaintiffs to
                       26 truthfully state the they have NOT been adjudicated with mental-health
                          disqualifiers, as of the date of judgment, on any state or federal form when
                       27 purchasing a firearm.
   Donald Kilmer
   Attorney at Law     28        8
14085 Silver Ridge Rd.
  Caldwell, ID 83607
                                   See footnote #6.
  Vc: 408/264-8489
don@dklawoffice.com
                            First Amended Complaint                  -27-       Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 36 Filed 03/31/20 Page 28 of 28


                          1    § 925A, 28 U.S.C. § 2412, 42 U.S.C. §§ 1983, 1988.
                          2           G.   Grant such other and further relief as the Court deems just and proper.
                          3
                          4                                    Dated March 16, 2020.
                          5                                    Respectfully Submitted by:
                          6                                    /s/ Donald Kilmer
                          7                                    Attorney for Plaintiffs (Lead Counsel)
                          8                                    Donald E. J. Kilmer, Jr. [SBN: 179986]
                                                               Email: don@dklawoffice.com
                          9                                    LAW OFFICES OF DONALD KILMER, APC
                                                               14085 Silver Ridge Road
                         10                                    Caldwell, Idaho 83607
                                                               Voice: (408) 264-8489
                         11
                         12
                         13
                         14
                         15
                         16
                         17
                         18
                         19
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
   Donald Kilmer
   Attorney at Law       28
14085 Silver Ridge Rd.
  Caldwell, ID 83607
  Vc: 408/264-8489
don@dklawoffice.com
                               First Amended Complaint                 -28-       Jane Roe #1, et al., v. United States, et al.
